Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon an oral stipulation of counsel for the parties hereto.
Accepting this stipulation as a statement of fact, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Consular Invoice No. 235.
44 hides weighing 914 pounds at 16)4 cents per pound.
4 kips weighing 58 pounds at 19 cents per pound.
471 cow hides weighing 18,724 pounds at 9)4 cents per pound.
4 bull hides weighing 257 pounds at 6)4 cents per pound.
73 hides weighing 2,891 pounds at 6.33 cents per pound.
Total_$2,140.31
Less a deduction of_ 465.23
Net export value_$1,675.08 f. o. b. Cananea.
Consular Invoice No. 243.
90 bundles of #1 kips weighing 2,339 pounds at 16)4 cents per pound.
12 bundles of #2 kips weighing 299 pounds at 12 cents per pound.
10 bundles of #1 kips weighing 112 pounds at 18 cents per pound.
3 bundles of #2 kips weighing 28 pounds at 13)4 cents per pound.
42 bundles weighing 1,651 pounds at 6)4 cents per pound.
379 bundles of #l’s weighing 15,261 pounds at 9 cents per pound.
1 other lot $2.10 per total
Total_ $1,924.62
Less a deduction of_ 400.65
Net export value_$1,523.97 f. o. b. Cananea,
Judgment will be rendered accordingly.